DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021, 08/27/2021 and 02/10/2022 have considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the first interlayer insulating film is disposed between " in line 19-21.  There is insufficient antecedent basis for this limitation in the claim. NOTE: In currently presented claim 1, there is only the first interlayer insulating film and not any other first film.
Claim 1 recites the limitation "wherein the second interlayer insulating film is disposed between the second film and the second electrode in the plan view" in line 24-26.  There is insufficient antecedent basis for this limitation in the claim. NOTE: In currently presented claim 1, there is only the second interlayer insulating film and not any other second film.
Claim 16 recites the limitation "wherein the first interlayer insulating film is disposed between the first film and the first electrode in the plan view " in line 19-21.  There is insufficient antecedent basis for this limitation in the claim. NOTE: In currently presented claim 16, there is only the first interlayer insulating film and not any other first film.
Claim 16 recites the limitation "wherein the second interlayer insulating film is disposed between the second film and the second electrode in the plan view" in line 24-26.  There is insufficient antecedent basis for this limitation in the claim. NOTE: In currently presented claim 16, there is only the second interlayer insulating film and not any other second film.
Claim 17 recites the limitation "wherein the first interlayer insulating film is disposed between the first film and the first electrode in the plan view " in line 18-20.  There is insufficient antecedent basis for this limitation in the claim. NOTE: In currently presented claim 17, there is only the first interlayer insulating film and not any other first film.
Claim 17 recites the limitation "wherein the second interlayer insulating film is disposed between the second film and the second electrode in the plan view" in line 23-25.  There is insufficient antecedent basis for this limitation in the claim. NOTE: In currently presented claim 17, there is only the second interlayer insulating film and not any other second film.

Claim Objections
Claim 11 is objected to because of the following informalities:  “insulting film”.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818